Citation Nr: 0305090	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  00-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for impotence, claimed 
as secondary to service connected chronic prostatitis. 

2.  Entitlement to an increased rating for chronic 
prostatitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran an increased rating of 10 percent for his 
service-connected chronic prostatitis.  He responded with an 
October 1999 Notice of Disagreement regarding this disability 
rating, and was sent an April 2000 Statement of the Case.  He 
then filed a May 2000 VA Form 9, perfecting his appeal of 
this issue.  In his VA Form 9, the veteran requested a 
personal hearing at the RO; however, prior to any such 
hearing taking place, he withdrew his hearing request.  

In a June 2000 rating decision, the veteran was denied 
service connection for impotence.  He responded with an 
October 2000 Notice of Disagreement, and was afforded a 
Statement of the Case in February 2001.  He then filed a VA 
Form 9 in March 2001, perfecting his appeal of this issue.  

The veteran's appeal was initially presented to the Board in 
August 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and all 
notification duties have been satisfied.  

2.  Credible medical evidence indicates the veteran's 
impotence is, at least in part, due to or the result of his 
service-connected chronic prostatitis.  

3.  The veteran's chronic prostatitis results in his 
awakening to void four to five times per night.

4.  Prostatitis is not manifested by continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

5.  There are no extraordinary factors associated with 
prostatitis productive of an unusual disability picture such 
as to render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for impotence is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2002).  

2.  The criteria for a 40 percent disability rating, and no 
higher, for chronic prostatitis have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2000 and 
February 2001 Statements of the Case, the various 
Supplemental Statements of the Case, and April 2001 and 
February 2002 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has reported that he receives medical care at the 
VA medical center in San Juan, Puerto Rico, and such records 
have been obtained by the RO.  No private medical records 
have been obtained, and the veteran has not indicated that 
there is any such evidence to be obtained.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA genitourinary 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

I. Service connection - Impotence

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2002).  Service connection may be 
awarded for any disability which is due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2002).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran seeks service connection for impotence, which he 
claims results from his service-connected chronic 
prostatitis.  In May 1999, the veteran was afforded a VA 
medical examination in order to determine the etiology of his 
impotence.  He reported a history of erectile dysfunction 
following a bout of venereal disease first contacted during 
military service.  Despite recent medical treatment, he has 
had no improvement in this condition.  After physically 
examining the veteran, the VA examiner stated, "[c]hronic 
prostatitis is one of the [genitourinary] diseases related to 
erectile dysfunction"; however, the veteran also had "a 
long-standing history of psychiatric disorders including 
alcoholism" which indicated his chronic prostatitis "cannot 
be considered the sole, nor even the main cause of erectile 
dysfunction."  Both erectile dysfunction and chronic 
prostatitis were diagnosed.  

On subsequent VA examination in September 2002, the veteran 
was again examined by a VA physician, who then concluded: 

The etiology of the impotence of this 
patient cannot be determined.  It is as 
likely as not related to a combination of 
factors, which include psychological 
components, vascular (due to chronic 
hypertension) [components], and long-
standing history of prostatitis.  

The veteran was again diagnosed with impotence and chronic 
prostatitis.  

In considering the veteran's claim, the Board notes that 
where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In 
the present case, the veteran's chronic prostatitis has twice 
been implicated as a factor in the veteran's impotence, 
although neither examiner considered it the primary cause of 
this disability.  Nevertheless, because competent evidence 
suggests that veteran's impotence is at least in part the 
result of his service-connected chronic prostatitis, service 
connection for impotence must be granted, even if this 
disability is also the result of other, nonservice-connected, 
disabilities.  See Allen, supra.  Therefore, an award of 
service connection for impotence, as secondary to the 
veteran's service-connected chronic prostatitis, is 
warranted.  All reasonable doubt in this regard has been 
construed in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.


II. Increased rating - Chronic prostatitis

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

The veteran's chronic prostatitis is rated under Diagnostic 
Code 7527, for injuries, infections, hypertrophy, and/or 
postoperative residuals of the prostate gland.  38 C.F.R. 
§ 4.117b, Diagnostic Code 7527 (2002).  This Code in turn 
makes reference to the criteria for voiding dysfunction or 
urinary tract infection, whichever is predominant.  These 
criteria can be found at 38 C.F.R. § 4.115a (2002).  Voiding 
dysfunction is to be rated on the basis of urine leakage, 
frequency, or obstructed voiding.  The criteria for voiding 
dysfunction are as follows:  

Continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day warrants a 60 percent rating.  When the 
wearing of absorbent materials which must be changed 2 
to 4 times per day is required, a 40 percent rating is 
warranted.  When the wearing of absorbent materials 
which must be changed less than 2 times per day is 
required, a 20 percent rating is warranted.  

Urinary frequency characterized by daytime voiding 
intervals of less than one hour, or; awakening to void 
five or more times per night warrants a 40 percent 
rating.  Daytime voiding interval between one and two 
hours, or; awakening to void three to four times per 
night warrants a 20 percent rating.  Daytime voiding 
interval between two and three hours, or; awakening to 
void two times per night warrants a 10 percent rating.  

Obstructed voiding characterized by urinary retention 
requiring intermittent or continuous catheterization 
warrants a 30 percent rating.  A 10 percent rating is 
warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of 
stream) with any one or combination of the following:
1. Post void residuals greater than 150 cc.  
2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec).  
3. Recurrent urinary tract infections secondary to 
obstruction.  
4. Stricture disease requiring periodic dilatation every 
2 to 3 months
38 C.F.R. § 4.115a (2002).  

As was noted above, chronic prostatitis may also be rated 
based on urinary tract infection.  With recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, a 30 percent rating is warranted.  When 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management are required, a 
10 percent rating is warranted.  38 C.F.R. § 4.115a (2002).  

When the veteran was initially examined by a VA physician in 
May 1999, he reported nocturia 3 times per night, with 
incomplete emptying of the bladder.  Diminished urinary flow 
was also reported.  A history of genitourinary complaints was 
noted following a bout of venereal disease during service.  
Physical examination revealed no abnormal findings. 

When the veteran was again afforded VA examination in 
September 2002, he reported the need to urinate 4-5 times 
during the day, and 4-5 times at night.  He also reported 
hesitancy, diminished flow, dysuria, and terminal urinary 
dribbling.  Physical examination of the veteran revealed 
normal genitalia, with no specific residuals of genitourinary 
disease.  No testicular atrophy or peripheral pulses were 
noted, and no history of, or need for, catheterization was 
reported.  

As is noted above, awakening to void 5 or more times per 
night due to prostatitis warrants a 40 percent rating under 
the provisions of 38 C.F.R. § 4.115a and 4.115b, Diagnostic 
Code 7527.  According to the September 2002 examination 
report, the veteran voids approximately 4-5 times per night.  
In light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds 
sufficient evidence to support a disability rating of 40 
percent and no higher for the veteran's chronic prostatitis.  

However, the evidence of record does not support a rating in 
excess of 40 percent.  Under the applicable criteria noted 
above, only voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day warrants a rating in excess 
of 40 percent.  In the present case, the veteran has not 
reported using an appliance or wearing any absorbent 
materials as a result of his terminal urinary dribbling.  
Likewise, the May 1999 and September 2002 examination reports 
are negative for any such findings.  Therefore, the award of 
a disability rating in excess of 40 percent for chronic 
prostatitis is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's chronic prostatitis has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

For all the foregoing reasons, the Board finds that an 
evaluation of 40 percent, and no higher, is warranted for the 
veteran's chronic prostatitis.  In concluding that 
entitlement to a rating in excess of 40 percent for this 
disability is not warranted, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the award of 
a rating in excess of 40 percent for prostatitis, a rating in 
excess of 40 percent under that doctrine is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for impotence secondary to 
chronic prostatitis is granted.  

Entitlement to an increased rating of 40 percent for chronic 
prostatitis is granted, subject to regulations governing the 
payment of monetary awards.  

Entitlement to a rating in excess of 40 percent for chronic 
prostatitis is denied. 



	                        
____________________________________________
	J. ANDREW AHLBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

